PER CURIAM.
Plaintiffs’ action sought (1) a declaration that two United States patents issued to Joseph K. MeCutcheon are invalid and not infringed; (2) an order restraining defendant from threatening or issuing warning notices to the trade or to customers or suppliers or associates of plaintiffs; and (3) an accounting for damages and profits. Defendant moved to dismiss the action for lack of an indispensable party, namely, the patentee. In a well reasoned opinion Judge Her-lands granted the motion.
The judgment is affirmed on the opinion below, 198 F.Supp. 941.